           Case 1:18-cv-12577-FDS Document 4 Filed 12/14/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHSUETTS


    THOMAS SWARTZ,

         Plaintiff,
    v.                                                                  C.A. No. 1:18-cv-12577

    NORMAN SYLVESTER, in his individual capacity.

         Defendant.



                                  NOTICE OF APPEARANCE

         Please enter the appearance of Andrea Haas, Esq. of the Law Office of Joseph L. Sulman,

Esq. as co-counsel for the Plaintiff in this matter.


                                                  Respectfully submitted,
                                                  PLAINTIFF THOMAS SWARTZ,
                                                  By his attorneys,

                                                  /s/ Andrea L. Haas_____________________
                                                  Joseph L. Sulman, BBO #663635
                                                  Andrea L. Haas, BBO # 671844
                                                  Law Office of Joseph L. Sulman, Esq.
                                                  391 Totten Pond, Suite 402
                                                  Waltham, MA 02451
                                                  (617) 521-8600
                                                  jsulman@sulmanlaw.com
                                                  ahaas@sulmanlaw.com
   December 14, 2018


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will therefore
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).
                                ___/s/ Andrea Haas____________

                                       Andrea Haas
